DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/22/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,684,325 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious a circuit comprising: a delay control circuit, coupled to the first and second delay circuits, and configured to cause the first and second delay circuits to respectively align the first and second clock signals within a noise window; a first oscillation loop passing through the first delay circuit; and a second oscillation loop passing through the second delay circuit, wherein the noise window is determined based on at least a number of cycles of the first oscillation loop passing through the first delay circuit and a number of cycles of the second oscillation loop passing through the second delay circuit, along with all the other limitations as required by claim 1.
The prior art of record fails to disclose or make obvious a circuit comprising: a delay control circuit, coupled to the first and second delay circuits, and configured to 
The prior art of record fails to disclose or make obvious a method, comprising: delaying the first and second clock signals by a first delay circuit and a second delay circuit, respectively, to align the first and second clock signals within a noise window; forming a first oscillation loop passing through the first delay circuit; and forming a second oscillation loop passing through the second delay circuit, wherein the noise window is determined based on at least a number of cycles of the first oscillation loop passing through the first delay circuit and a number of cycles of the second oscillation loop passing through the second delay circuit, along with all the other limitations as required by claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677.  The examiner can normally be reached on Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PATRICK O NEILL/Primary Examiner, Art Unit 2842